Title: John Adams to Abigail Adams 2d, 20 October 1775
From: Adams, John
To: Adams, Abigail (daughter of JA and AA)


     
      
       October 20th, 1775
      
      My dear Daughter
     
     I condole with you, most sincerely, for the loss of your most worthy grandmamma. I know you must be afflicted at this severe stroke. She was an excellent instructress to you, and a bright example of every amiable virtue. Her piety and benevolence; her charity; her prudence, patience, and wisdom, would have been, if it had pleased God to spare her life, an admirable model for you to copy. But she is no more: however, I hope you will remember a great deal of her advice and be careful to pursue it.
     Now you have lost so valuable an ancestor, I hope you will be more attentive than ever to the instructions and examples of your mamma and your aunts. They I know will give you every assistance in forming your heart to goodness and your mind to useful knowledge, as well as to those other accomplishments which are peculiarly necessary and ornamental in your sex. My love to your brothers and all the rest of the family. Your father,
     
      John Adams
     
     